UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6198



ALBERT ALLEN,

                                           Petitioner - Appellant,

          versus


KEVIN WENDT, Warden,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:05-cv-00059-IMK)


Submitted: June 15, 2006                       Decided: June 20, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert Allen, Appellant Pro Se. Betsy S. Jividen, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Albert Allen, a prisoner in federal custody serving a

sentence imposed by the District of Columbia, seeks to appeal the

district      court’s    order   accepting     the   recommendation      of   the

magistrate judge and dismissing his petition filed under 28 U.S.C.

§ 2254 (2000).          The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000); see Madley v. United States Parole Comm’n, 278

F.3d 1306, 1308 (D.C. Cir. 2002).           A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Allen has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented     in   the

materials     before    the   court   and     argument   would   not    aid   the

decisional process.

                                                                       DISMISSED


                                      - 2 -